Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I from the election requirement mailed 09 December 2021 including Claims 6 and 7 in the reply filed on 02 February 2022 is acknowledged. Claims 8 and 9 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the term “high thermal conductivity” is a relative term. The degree of the term “high” is not defined in the claims, but the instant specification at [0031] indicates that “high thermal conductivity in the sense of the invention results with a thermal conductivity of at least 2 
Regarding Claim 5, the term “low thermal conductivity” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since instant specification [0031] indicates that “high thermal conductivity in the sense of the invention results with a thermal conductivity of at least 2 W/m×K, and preferably of at least 5 W/m×K,” the examiner is interpreting materials having a thermal conductivity of less than 2 W/m×K to meet the claim regarding “low thermal conductivity.”

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7, 10-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Loew (US 9985324 B2), of record.
Regarding Claim 1, Loew teaches an energy storage system (see figure 2, for example) comprising: a housing (see column 2 lines 12-15 indicating a vehicle which may act as a housing), in which energy storage cells (battery cells 2) are arranged; and a device configured to control a temperature of the storage cells (device 1), the device being assigned to the storage cells, wherein the device has contact sections configured to contact the storage cells (contact surface 3 corresponding to the upper walls of the channels 6, see figure 2 showing contact with cells 2), wherein the device has flexible regions (connecting hoses 7 adjoining side walls of the channels 6) configured to adapt to a position of the contact section to a position of the storage cells, wherein the contact sections adjoin the flexible regions, the contact sections being interconnected via the flexible regions, and wherein the flexible regions of the device comprise elastically-deformable sections (see figures 2 and 3 showing how the channels 6 are connected and see column 5 line 51- column 6 line 13 regarding the elastic movement of the channels 6).
Loew is silent as to the volume variability of the storage cells (battery cells 2). However, in considering the instant specification regarding the applicant’s definition of “volume-variable storage cells,” [0003]-[0005] and especially [0028] appear to indicate that all rechargeable cells, particularly including pouch, round or prismatic cells, experience volume-variability. Therefore, since the invention 
Regarding Claim 2, Loew further teaches a cooling medium flowable through the device (see column 2 lines 58-65 indicating a fluid reading on the claimed cooling medium).
Regarding Claim 5, Loew further teaches that the flexible regions (connecting hoses 7 adjoining side walls of the channels 6) made of plastic (see column 3 lines 11-13), the same material that is indicated by the instant application at [0033]). Therefore, as thermal conductivity is an inherent material property and there does not appear to be any material difference between the instant flexible regions and that of Loew, it would be inherent that the flexible regions of Loew would meet the claim limitation requiring a material with low thermal conductivity. In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a low thermal conductivity material in order to utilize the maximum amount of heat transfer only where the cells need to be cooled, i.e. in the contact sections.
Regarding Claim 6, Loew further teaches that the flexible regions (connecting hoses 7 adjoining side walls of the channels 6) comprise a plastic (see column 3 lines 11-13).
Regarding Claim 7, Loew further teaches that the flexible regions (connecting hoses 7 adjoining side walls of the channels 6) comprise an elastomer (see column 4 lines 62-67). 
Claim 10, Loew further teaches that the contact sections (contact surface 3 corresponding to the upper walls of the channels 6) are flexible such when age-related deformations of the battery cells, vibration and shock (see column 2 lines 57-60) are experienced, the contact section remains in contact with the battery cells (see column 48-55). The claim recitation “configured to be flexible such that the contact sections follow shape changes of the storage cells” is a functional recitation, and as it does not provide any additional structure to the claimed energy storage system product, and Loew particularly teaches movement of the contact sections during operation, it would be inherent, or in the alternative, obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the contact sections of Loew would be capable of following shape changes of the storage cells.
Regarding Claim 11, Loew further teaches that the cooling medium may be air (see column 2 lines 61-62), which is inherently a pressurizable cooling medium.
Regarding Claim 12, Loew further teaches that the purpose of the invention is maintain even thermal contact between the battery cells and the contact surface in order to prevent a thermal runaway situation (see column 1 line 49- column 2 line 8), overcoming the problem shown in figure 1 where some of the battery cells (2) are not in direct contact with the contact sections. The claim recitation “the contact sections, with increasing pressure of the cooling medium, bear against the storage cells” is a functional recitation, and as this recitation does not provide any structural feature associated with this function and Loew teaches maintaining thermal contact of the contact sections and the battery cells thereon to prevent a thermal runaway situation, Loew would inherently be capable of performing the claimed function.
Regarding Claim 14, Loew further teaches that a surface of the contact sections facing the cooling medium is structured (see figures 4 and 5 showing the structure of channels 6).
Claims 15 and 16, Loew further teaches a mobile system comprising a vehicle comprising the energy storage system according to Claim 1 (see column 2 lines 12-25 indicating a temperature control device for a vehicle).

Claim 4 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Loew (US 9,985,324 B2), as applied to Claim 1 above, and evidenced by Engineering Tool Box, newly cited.
Loew further teaches that the contact sections (channels 6 including contact surfaces 3) comprise a material having high thermal conductivity (see column 3 lines 30-34 indicating that the contact sections consist of a material of “good thermal conductivity” such as aluminum or copper and see column 6 indicating a thermal paste that can be introduced between the contact surfaces 3 and the battery cells 2).
Although Loew is silent as to the exact thermal conductivity of the contact sections, aluminum or copper, as suggested by Loew, both inherently meet the instant definition of “high thermal conductivity,” as evidenced by the attached Engineering Tool Box fact sheet showing that the thermal conductivity of aluminum is 237 W/m×K and the thermal conductivity of copper is 413 W/m×K. The examiner notes that the Engineering Tool Box fact sheet need not antedate the effective filing date of the instant application since it is merely an evidentiary reference showing facts (see MPEP 2124).

Claim Rejections - 35 USC § 103
Claims 1-2, 5-7, 10-12 and 14-16 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Loew in view of Tasai (US 2012/0177960 A1), newly cited.
Regarding Claim 1, Loew teaches an energy storage system (see figure 2, for example) comprising: a housing (see column 2 lines 12-15 indicating a vehicle which may act as a housing), in 
Loew is silent as to the volume variability of the storage cells (battery cells 2). However, Tasai also teaches a cooling member (22) located below the individual battery cells (power generating elements 12, see figure 1).
Tasai also recognizes the problem of the instant invention regarding volume expansion during charging, and proposes placing an elastic heat transfer member (21) between the case (11) of the battery cell and the cooling member (22, see [0091]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the thermal management system of Loew, which allows for movement of the individual cells while cooling them, with lithium ion batteries that change volume during charge and discharge in order to maintain contact between the contact sections and the battery cells.
Regarding Claim 2, Loew further teaches a cooling medium flowable through the device (see column 2 lines 58-65 indicating a fluid reading on the claimed cooling medium).
Regarding Claim 5, Loew further teaches that the flexible regions (connecting hoses 7 adjoining side walls of the channels 6) made of plastic (see column 3 lines 11-13), the same material that is 
Regarding Claim 6, Loew further teaches that the flexible regions (connecting hoses 7 adjoining side walls of the channels 6) comprise a plastic (see column 3 lines 11-13).
Regarding Claim 7, Loew further teaches that the flexible regions (connecting hoses 7 adjoining side walls of the channels 6) comprise an elastomer (see column 4 lines 62-67). 
Regarding Claim 10, Loew further teaches that the contact sections (contact surface 3 corresponding to the upper walls of the channels 6) are flexible such when age-related deformations of the battery cells, vibration and shock (see column 2 lines 57-60) are experienced, the contact section remains in contact with the battery cells (see column 48-55). Although Loew is silent as to the contact sections following shape changes of the storage cells as claimed, this problem is appreciated by Tasai (see [0091]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the thermal management system of Loew, which allows for movement of the individual cells while cooling them, with lithium ion batteries that change volume during charge and discharge in order to maintain contact between the contact sections and the battery cells.
Regarding Claim 11, Loew further teaches that the cooling medium may be air (see column 2 lines 61-62), which is inherently a pressurizable cooling medium.
Claim 12, Loew further teaches that the purpose of the invention is to maintain even thermal contact between the battery cells and the contact surface in order to prevent a thermal runaway situation (see column 1 line 49- column 2 line 8), overcoming the problem shown in figure 1 where some of the battery cells (2) are not in direct contact with the contact sections. The claim recitation “the contact sections, with increasing pressure of the cooling medium, bear against the storage cells” is a functional recitation, and as this recitation does not provide any structural feature associated with this function and Loew teaches maintaining thermal contact of the contact sections and the battery cells thereon to prevent a thermal runaway situation, Loew would be expected to be capable of performing the claimed function.
Regarding Claim 14, Loew further teaches that a surface of the contact sections facing the cooling medium is structured (see figures 4 and 5 showing the structure of channels 6).
Regarding Claims 15 and 16, Loew further teaches a mobile system comprising a vehicle comprising the energy storage system according to Claim 1 (see column 2 lines 12-25 indicating a temperature control device for a vehicle).

Claim 4 is additionally rejected under 35 U.S.C. 103 as obvious over Loew in view of Tasai, as applied to Claim 1 above, and evidenced by Engineering Tool Box, newly cited.
Loew further teaches that the contact sections (channels 6 including contact surfaces 3) comprise a material having high thermal conductivity (see column 3 lines 30-34 indicating that the contact sections consist of a material of “good thermal conductivity” such as aluminum or copper and see column 6 indicating a thermal paste that can be introduced between the contact surfaces 3 and the battery cells 2).
Although Loew is silent as to the exact thermal conductivity of the contact sections, aluminum or copper, as suggested by Loew, both inherently meet the instant definition of “high thermal 

Claim 13 is rejected under 35 U.S.C. 103 as applied to either rejection of Claim 2 above, in view of Wang (US 9,312,571 B2), newly cited.
Loew specifically teaches that the purpose of their device is to prevent thermal runaway by maintaining contact between the contact sections of the channels (6) and the battery cells (2) (see column 34-52). Further, although Loew appreciates the use of air as a coolant, which is a pressurizable medium, Loew does not teach any structural changes to the device with respect to increases or decreases in the pressure of the coolant.
However, Wang also teaches a thermal management device located below a battery stack (bladder 190, see figures 2 and 5) that is elastic and is responsive to increases and decreases in the pressure of the coolant flowing therethrough (see column 7 lines 13-32). Particularly, Wang teaches that the bladder, analogous to the instant contact surfaces, expands or contracts between a first and second volume of thermal fluid, noting that higher pressure of the thermal fluid results in contact of the bladder. Additionally, figures 3A, 3B and 3C all show “mating surface contact deficiencies” including a gap between the battery cells and the thermal management system that is then filled when the pressure of the thermal medium in the bladder is increased. Therefore, this suggests that the bladder with lower pressure thermal medium would not contact, or “move away” from the battery cells as claimed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the more rigid contact sections of Loew with the elastic bladders of Wang in order 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kwon (US 2011/0052960 A1) also appreciates the problem of the instant application regarding the volume changes experienced by secondary battery cells during charging and discharging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723